 



EXHIBIT 10.37
STOCK OPTION AGREEMENT made as of May 6, 2005 between NATIONAL MEDICAL HEALTH
CARD SYSTEMS, INC., a Delaware corporation (the “Company”), and Robert Kordella
(“Optionee”).
WHEREAS, the Optionee is an employee of the Company or a subsidiary thereof;
WHEREAS, the Company desires to provide to the Optionee an additional incentive
to promote the success of the Company;
NOW, THEREFORE, in consideration of the foregoing, the Company hereby grants to
the Optionee (the “Grant”) the right and option to purchase Common Shares of the
Company under and pursuant to the terms and conditions of the 1999 Stock Option
Plan (the “Plan”) and upon and subject to the following terms and conditions:
          1. GRANT OF OPTION. The Company hereby grants to the Optionee the
right and option (the “Option”) to purchase Twenty Thousand (20,000) Common
Shares of the Company (the “Option Shares”) during the following periods:
               (a) All or any part of Five Thousand (5,000) Common Shares may be
purchased during the period commencing one year from the date hereof and
terminating at 5:00 P.M. on May 2, 2015 (the “Expiration Date”).
               (b) All or any part of Five Thousand (5,000) Common Shares may be
purchased during the period commencing two years from the date hereof and
terminating at 5:00 P.M. on the Expiration Date.
               (c) All or any part of Five Thousand (5,000) Common Shares may be
purchased during the period commencing three years from the date hereof and
terminating at 5:00 P.M. on the Expiration Date.
               (d) All or any part of Five Thousand (5,000) Common Shares may be
purchased during the period commencing four years from the date hereof and
terminating at 5:00 P.M. on the Expiration Date.
          2. NATURE OF OPTION. Such Options to purchase the Option Shares are
intended to meet the requirements of Section 422 of the Internal Revenue Code of
1986, as amended, relating to “incentive stock options”.
          3. EXERCISE PRICE. The exercise price of each of the Option Shares
shall be Twenty One Dollars and 70/100 Cents ($21.70) (the “Option Price”). The
Company shall pay all original issue or transfer taxes on the exercise of the
Option.
          4. EXERCISE OF OPTIONS. The Option shall be exercised in accordance
with the provisions of the Plan. As soon as practicable after the receipt of
notice of exercise (in the form annexed hereto as Exhibit A) and payment of the
Option Price as provided for in the Plan, the Company shall tender to the
Optionee certificates issued in the Optionee’s name evidencing the number of
Option Shares covered thereby.

 



--------------------------------------------------------------------------------



 



          5. TRANSFERABILITY. The Option shall not be transferable other than by
will or the laws of descent and distribution and, during the Optionee’s
lifetime, shall not be exercisable by any person other than the Optionee.
          6. INCORPORATION BY REFERENCE. The terms and conditions of the Plan
are hereby incorporated by reference and made a part hereof.
          7. NOTICES. Any notice or other communication given hereunder shall be
deemed sufficient if in writing and hand delivered or sent by registered or
certified mail, return receipt requested, addressed to the Company, 26 Harbor
Park Drive, Port Washington, New York 11050, Attention: Secretary and to the
Optionee at the address indicated below. Notices shall be deemed to have been
given on the date of hand delivery or mailing, except notices of change of
address, which shall be deemed to have been given when received.
          8. BINDING EFFECT. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and assigns.
          9. ENTIRE AGREEMENT. This Agreement, together with the Plan, contains
the entire understanding of the parties hereto with respect to the subject
matter hereof and may be modified only by an instrument executed by the party
sought to be charged.
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

     
 
  NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC.
 
   
 
  By: /s/ Jonathan Friedman
 
   
 
  Jonathan Friedman, VP of Legal Affairs
 
   
 
  /s/ Robert J. Kordella
 
   
 
  Signature of Optionee
 
   
 
  Robert J. Kordella
 
   
 
  Name of Optionee
 
   
 
  145 Stilwell Court
 
  Pittsburgh, PA 15228
 
   
 
  Address of Optionee

 



--------------------------------------------------------------------------------



 



EXHIBIT A
NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC.
OPTION EXERCISE FORM
     The undersigned hereby irrevocably elects to exercise the within Option
dated                                          to the extent of purchasing
                                         Common Shares of National Medical
Health Card Systems, Inc. The undersigned hereby makes a payment of
$                                         in payment therefor.

     
 
   
 
   
 
  Name of Optionee
 
   
 
   
 
  Signature of Optionee
 
   
 
   
 
  Address of Holder
 
   
 
   
 
  Date

 